NUMBER 13-09-00451-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  CNH CAPITAL AMERICA, LLC
 

On Petition for Writ of Mandamus
 

MEMORANDUM OPINION

Before Justices Rodriguez, Garza and Vela
Memorandum Opinion Per Curiam (1)

	Relator, CNH Capital America, LLC, filed a petition for writ of mandamus by which
it requests that this Court direct respondent, the Honorable Arnoldo Cantu, Jr., presiding
judge of County Court at Law No. 5 of Hidalgo County, Texas, to vacate his July 16, 2009
order denying relator's plea to the jurisdiction in trial court cause number CI-09-1097-E.
	This Court, having examined and fully considered relator's petition, is of the opinion
that relator has not shown itself entitled to the relief sought and the petition should be
denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of mandamus is
DENIED.
 
								PER CURIAM

Memorandum Opinion delivered and 
filed this the 18th day of August, 2009.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.").